Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system and method of purchasing lottery tickets.
	The limitation of “receive data representative of a unique identifier of the client device; cause a graphical user interface (GUI) to be provided to a user of the client device on a display of the client device, wherein the GUI provides a list of lottery drawings available for selection by the user; receive, via the GUI, a user request from the client device to purchase one or more lottery tickets for at least one lottery drawing selected from the list; responsive to receiving the user request, generate lottery numbers for the one or more lottery tickets in accordance with rules of the at least one lottery; cause the lottery numbers, and a cost associated therewith, to be provided, via the GUI, to the user on the display; and responsive to receiving payment for the cost, associate the lottery numbers with the unique identifier in the memory”, is reasonably and broadly interpreted as being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	In this case, the limitations of listed above are viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of a system and method of purchasing lottery tickets on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitations are not indicative of integration into a practical application – see MPEP 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor, a memory, a client device, a graphical user interface for a system and method of purchasing lottery tickets are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-20 are not patent eligible.
	Claims 2-11, 13-16, 18-20 do not remedy the deficiencies of claim 1, 12, and 17, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.		
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Anderson, US 20170084116 (Anderson) in view of Onorato et al., US 20160189467 (Onorato).
Regarding Claim 1, 12, 17. 
Anderson discloses a system/method/computer readable media having stored thereon program instructions which, when executed by at least one processor of a system for purchasing lottery tickets, the system comprising: 
a processor (para 9, 47-48) in communication with a client device (para 10, 38) ; 
a memory in communication with the processor, the memory including non-transitory computer readable medium storing program instructions which (para 9, 47-48), when executed by the processor, direct the system to: 
receive data representative of a unique identifier of the client device (Abstract, para 10, 18, 20); 
cause a graphical user interface (GUI) to be provided to a user of the client device on a display of the client device, wherein the GUI provides a list of lottery drawings available for selection by the user (para 9, 12, 37. One or more games presented via a menu that a player can select to play is interpreted as a list of lottery drawing for selection by player.); 
receive, via the GUI, a user request from the client device to purchase one or more lottery tickets for at least one lottery drawing selected from the list (para 15, 52). 
While Anderson does disclose players being able to make entries into future draw games which would be related to lottery (para 15, 35, 67) in which players would tender payment for playing for game play (para 53), Anderson failed to explicitly disclose responsive to receiving the user request, generate lottery numbers for the one or more lottery tickets in accordance with rules of the at least one lottery; 
cause the lottery numbers, and a cost associated therewith, to be provided, via the GUI, to the user on the display.
	However, Onorato discloses of a lottery system (Abstract) that describes rules related to lottery in which users can select lottery numbers in which a ticket can be generated based upon the selected numbers (para 5, 44-45, 147. This is interpreted as responsive to receiving a user request, generating lottery numbers for one or more lottery tickets in accordance with rules of the at least one lottery.) as well as providing a GUI via a user display device a cost associated with playing the lottery game (para 87, 92. The interface of the mobile device, elem 210, is used for providing the lottery game is interpreted as causing the lottery numbers, and a cost associated therewith, to be provided, via the GUI, to the user on a display.) because it can provide an innovative way for integrating into an existing hard copy lottery ticket system for adaptation to sell soft copies of lottery tickets (para 25)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Onorato’s teachings with Anderson because it can provide an innovative way for integrating into an existing hard copy lottery ticket system for adaptation to sell soft copies of lottery tickets as taught by Onorato.
	Furthermore, since Onorato teaches that players must make a payment for playing lottery (para 31, 92) and Anderson teaches a unique identifier associated with game play lotter (para 10, 20), the combination is interpreted as teaching responsive to receiving payment for the cost, associate the lottery numbers with the unique identifier in the memory.

Regarding Claim 6. Anderson and Onorato disclose the system of claim 1, Anderson further disclosing wherein when executed by the processor, the program instructions further direct the system to: 
responsive to receiving the user request, authenticate user access to the at least one lottery drawings based on the unique identifier (para 24).

Regarding Claims 9, 14, 19. Anderson further discloses the wherein when executed by the processor, the program instructions further direct the system to: 
receive data representative of a location of the client device (para 12, 16. Geo-fencing is interpreted as determining the location of the client device to make sure it is within a proper location that would allow for lottery games to be played.); and 
determine the list of lottery drawings available for selection by the user based on the location of the client device (para 9, 12, 16, 37. A menu of plurality of possible games that can be purchased in a single or multiple transactions is interpreted as a list of lottery drawing available for selection by the user based on location since the user would be within a geo-fenced location.).

Regarding Claims 10, 15, 18. Anderson further discloses the wherein when executed by the processor, the program instructions further direct the system to: 
cause a notification of results corresponding to the one or more lottery tickets to be provided, via the GUI, to the user on the display (para 16. A notification can be interpreted as winnings that is presented to a player.).

Regarding Claims 11, 16, 20. Anderson further discloses the wherein when executed by the processor, the program instructions further direct the system to: 
cause winnings associated with the one or more lottery tickets to be paid to the user (para 16. Winners can be paid winnings which can be used to player subsequent games.).

Regarding Claims 13. Anderson and Onorato disclose the method of claim 12, Anderson further disclosing wherein when executed by the processor to generate the lottery numbers for the one or more lottery tickets, the program instructions further direct the system to: 
generate random numbers according to a cryptographically secure method to facilitate preventing fraudulent or unauthorized activity in purchasing the one or more lottery tickets (para 19. A random generated code that may be hashed with any other information or code component is interpreted as a cryptographically secure method. Para 13-14 also verifying the smart device via randomly generated identifier code against stored identifier code for verifying is for play of the game instead of the player is also interpreted as a cryptographically secure method.).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, US 20170084116 (Anderson) and Onorato et al., US 20160189467 (Onorato) in view of Schuff, US 20130012286 (Schuff)
Regarding Claims 2-4. 
Anderson and Onorato disclose the system of claim 1. While Anderson does disclose of a printer that can print lottery tickets (para 28), Anderson and Onorato failed to disclose further comprising a printer in communication with the processor, wherein when executed by the processor, the program instructions further direct the system to: cause the one or more lottery tickets including the lottery numbers to be printed, via the printer, on paper; cause machine readable code to be printed, via the printer, on the one or more lottery tickets; read the printed one or more lottery tickets; and detect the lottery numbers or machine readable code representative thereof.
	However, Schuff discloses of a system in which players can take part in a lottery via a client device (Fig 1, Abstract) that teaches causing one or more lottery tickets including the lottery numbers to be printed, via the printer, on paper (para 16, 45, 50); cause machine readable code to be printed, via the printer, on the one or more lottery tickets (para 30, 45, 50); read the printed one or more lottery tickets (para 30, 44, 50. The bar code on a printed ticket can be scanned); and detect the lottery numbers or machine readable code representative thereof (para 50) because it can provide an improved system for conducting a game of chance (para 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Schuff’s teachings with Anderson and Onorato because it can provide an improved system for conducting a game of chance as taught by Schuff.

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, US 20170084116 (Anderson) and Onorato et al., US 20160189467 (Onorato) in view of Oakes et al., US 20100019453 (Oakes)
Regarding Claim 5. Anderson and Onorato disclose the system of claim 1. While Anderson does disclose wherein the processor is in communication with the client device via the Internet (Fig 1, para 46), Anderson failed to disclose wherein the GUI is provided to the user on the display using a web browser.
	However, Oakes teaches that when it comes to player lottery, lottery can be implemented online via a web interface such as an internet browser (para 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since Anderson and Onorato combination teach using internet communications, such internet communications can by interfaced using a web browser for playing lottery as taught by Oakes.

Regarding Claim 7. Anderson and Onorato disclose the system of claim 6, Anderson further disclosing wherein the processor is in communication with the client device via the Internet (para 46) and authenticating a user (para 24) as well as users being able to play subsequent lottery games (Abstract, para 13, 58) and responsive to authenticating the user request, cause a web token to be stored on the client device for transmission to the system in a subsequent session (para 18. The encrypted hash of the MAC address with a hash key is stored on the client device which would help identify it for subsequent plays.).
Anderson and Onorato failed to disclose wherein the GUI is provided to the user on the display using a web browser.
	However, Oakes teaches that when it comes to player lottery, lottery can be implemented online via a web interface such as an internet browser (para 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to that since Anderson and Onorato teache using internet communications, such internet communications can by interfaced using a web browser for playing lottery as taught by Oakes.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, US 20170084116 (Anderson) in view of Omar, US 20150050977 (Omar)
Regarding Claim 8. Anderson and Onorato disclose the system of claim 1, Anderson further disclosing wherein when executed by the processor to receive the data representative of the unique identifier (para 10, 18, 20, 58), but failed to disclose the program instructions further direct the system to: 
receive the data representative of the unique identifier transmitted from the client device via SMS to a telephone number associated with, and accessible by, the processor.
However, Omar teaches that when it comes to identifying a client device for telecommunications, SMS to a telephone number associated with it can be implemented (para 12, 72, 74-75) because it enables the security method to be used with a pay-as-you go mobile phone for example to purchase a lottery ticket or financial instrument or undertake a financial transaction in a secure manner (para 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Omar’s teachings with Anderson and Onorato because it enables the security method to be used with a pay-as-you go mobile phone for example to purchase a lottery ticket or financial instrument or undertake a financial transaction in a secure manner as taught by Omar.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715